Citation Nr: 1106900	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to May 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 decision by the RO in Phoenix, Arizona 
that denied an increase in a noncompensable rating for service-
connected bilateral hearing loss.  

In October 2009, the Board remanded the case for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.   Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

The audiometric findings show that the Veteran has no more than 
Level I hearing acuity in his right ear and Level IV hearing 
acuity in his left ear, and does not have an exceptional pattern 
of hearing loss.


CONCLUSION OF LAW

The criteria for an increased compensable rating for service-
connected bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.10, 4.85, including Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100%" 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the appellant pre-adjudication notice by letters 
dated in February and March 2006.  Additional notice was sent in 
January and March 2010, and the claim was readjudicated in a 
December 2010 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran contends that his bilateral hearing loss is more 
disabling than currently evaluated.

The Board notes that the Veteran's service-connected tinnitus is 
rated as 10 percent disabling.  Symptoms related to service-
connected tinnitus may not be considered while evaluating the 
service-connected hearing loss.  See 38 C.F.R. § 4.14.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991). The current level of disability, however, is of 
primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant in such a claim, 
as it provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period that the increased rating claim has been 
pending.  In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The RO has rated the Veteran's service-connected bilateral 
hearing loss as noncompensable under the provisions of Diagnostic 
Code 6100 of the Schedule for Rating Disabilities, 38 C.F.R. § 
4.85.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results. Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  To evaluate the degree of disability from service-
connected hearing loss, the rating schedule establishes eleven 
auditory acuity levels ranging from numeric level I for 
essentially normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85.

These results are then charted on Table VI and Table VII, as set 
out in the Rating Schedule.  In order to establish entitlement to 
a compensable or higher evaluation for hearing loss, it must be 
shown that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure tone 
decibel loss are met.

When the pure tone threshold at each of the four frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the Roman numeral 
hearing impairment level is determined from either Table VI or 
Table VIa, whichever results in the higher numeral. 38 C.F.R. § 
4.86(a).  As an initial matter, the Board finds that an 
exceptional pattern of hearing under 38 C.F.R. § 4.86 in the 
context of the Veteran's most recent VA examinations has not been 
shown and that regulation is inapplicable.

At a March 2003 VA examination, audiometric testing revealed 
right ear decibel thresholds of 10, 20, 40, and 55, and left ear 
decibel thresholds of 25, 30, 40, and 65, at the respective 
frequencies of 1000, 2000, 3000, and 4000 hertz.  The puretone 
threshold average was 31 decibels in the right ear and 40 
decibels in the left ear.  The speech recognition score using the 
Maryland CNC word list was 96 percent in the right ear and 96 
percent in the left ear.  The diagnosis was bilateral mild 
sloping to severe high frequency sensorineural hearing loss with 
slight asymmetry.

In an undated letter received in 2003, the Veteran stated that 
his hearing loss was worsening, and he sometimes could not hear 
others' conversation.  He stated that he worked in a casino 
dealing cards, and with the background music and noise he could 
not hear people talking to him from the other side of the table, 
which hampered his ability to do his job.

In November 2005, the Veteran filed a claim for an increased 
rating for bilateral hearing loss.  

VA outpatient treatment records reflect that on audiology 
consultation in December 2005, the Veteran complained of 
worsening tinnitus, as well as dizziness and sinus problems.  An 
otoscopic examination revealed clear ear canals bilaterally.  
Audiologic testing in the right ear showed borderline normal 
hearing sensitivity up to 3000 hertz sloping to moderately severe 
high frequency sensorineural hearing loss.  The left ear showed a 
mild to moderately severe sloping high frequency sensorineural 
hearing loss.  Immittance showed essentially normal middle ear 
function bilaterally.  Acoustic reflexes were elevated or absent 
with ipsilateral and contralateral stimulation bilaterally.  
Speech recognition was excellent bilaterally.  The Veteran was a 
candidate for binaural amplification, especially in light of his 
tinnitus.

Audiometric testing in December 2005 revealed right ear decibel 
thresholds of 10, 25, 45, and 65, and left ear decibel thresholds 
of 30, 40, 50, and 70, at the respective frequencies of 1000, 
2000, 3000, and 4000 hertz.  The puretone threshold average was 
36 decibels in the right ear and 48 decibels in the left ear.  
The speech recognition score was 100 percent in the right ear and 
100 percent in the left ear.  Hearing aids were issued in 
February 2006.

At a March 2006 VA examination, the Veteran reported that he was 
exposed to noise from helicopters and gunfire during service.  
Since service, he worked as a truck driver, letter carrier, milk 
man, blackjack dealer and warehouse worker.  Audiometric testing 
revealed right ear decibel thresholds of 15, 35, 50, and 65, and 
left ear decibel thresholds of 30, 40, 50, and 70, at the 
respective frequencies of 1000, 2000, 3000, and 4000 hertz.  The 
puretone threshold average was 41 decibels in the right ear and 
48 decibels in the left ear.  The speech recognition score using 
the Maryland CNC word list was 96 percent in the right ear and 96 
percent in the left ear.  The diagnoses were moderate high-
frequency sensorineural hearing loss, bilaterally, and constant 
severe subjective tinnitus.

The findings on the Veteran's audiometric studies in March 2006 
correlate to a designation of level I hearing in the right ear 
and level I hearing in the left ear, using Table VI.  Table VII 
of § 4.85 provides for a 0 percent (noncompensable) evaluation 
under Diagnostic Code 6100 when those levels of hearing are 
demonstrated.

In a May 2006 letter, the Veteran said he recently left his job 
as a blackjack dealer for medical reasons, including his 
difficulty communicating with customers.  He said that with all 
the background noise, he often had to guess what others were 
saying.  He said his hearing was failing as the years go by.  In 
September 2006 he contended that the VA testing method did not 
accurately represent his hearing ability.  He said he could not 
hear the television or radio at a normal volume, and could only 
understand the spoken word if the speaker was looking at him and 
close to him.  He also noted that he wore bilateral hearing aids 
and contended that this fact did not equate to a noncompensable 
disability.

VA outpatient treatment records dated from 2007 to 2009 reflect 
treatment for a variety of medical conditions other than hearing 
loss.  In September 2008, it was noted that he had hearing loss 
and was not wearing his hearing aids, which made it difficult to 
complete the examination.  In May 2009, the Veteran reported that 
he lost his job as a medical courier recently but was not 
depressed about it because the job was very stressful.  In July 
2009 it was noted that the Veteran was wearing hearing aids.

In February 2010, the Veteran submitted statements by family 
members to the effect that his hearing was worsening.  They 
stated that they often had to repeat what they said and face the 
Veteran to enable him to hear their conversation.

At a March 2010 VA examination conducted pursuant to the Board 
remand, the Veteran complained of decreased hearing in his left 
ear, as well as constant tinnitus in both ears.  Audiometric 
testing revealed right ear decibel thresholds of 15, 35, 45, and 
65, and left ear decibel thresholds of 40, 40, 50, and 75, at the 
respective frequencies of 1000, 2000, 3000, and 4000 hertz.  The 
puretone threshold average was 40 decibels in the right ear and 
51 decibels in the left ear.  The speech recognition score using 
the Maryland CNC word list was 96 percent in the right ear and 76 
percent in the left ear.  The examiner indicated that the Veteran 
had bilateral sensorineural hearing loss, from normal to severe, 
and diagnosed asymmetrical sensorineural hearing loss, left 
greater than right.  The examiner opined that there were no 
significant effects on his occupation.  

The examiner noted that the claims file was reviewed, and his 
current results showed a progression in hearing loss in the left 
ear.  She opined that today's progression was not due to noise 
exposure in service, citing a statement by the American College 
of Occupational and Environmental Medicine to the effect that 
hearing loss due to noise does not progress in excess of what 
would be expected from the addition of age-related threshold 
shifts once the exposure to noise is discontinued.  She said that 
as to the functional effects of hearing loss, the Veteran should 
be able to participate in all activities of daily living.  He has 
hearing aids and should wear them at work or when he needs to 
participate in an important conversation.

The findings on the Veteran's audiometric studies in March 2010 
correlate to a designation of level I hearing in the right ear 
and level IV hearing in the left ear, using Table VI.  Table VII 
of § 4.85 provides for a 0 percent (noncompensable) evaluation 
under Diagnostic Code 6100 when those levels of hearing are 
demonstrated.

The Board notes that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In 
this case, the VA examiner in March 2010 noted little functional 
impairment caused by the Veteran's hearing loss, and said that 
the Veteran should be able to participate in all activities of 
daily living.  He had hearing aids and should wear them at work 
or when he needed to participate in an important conversation.  
Moreover, the examiner reviewed the claims file, which contains 
statements by the Veteran and family members as to his hearing 
difficulties.  The Board finds that such functional impairment, 
in addition to the Veteran's other reports, has been 
appropriately considered but the overall evidence, as previously 
discussed, fails to support assignment of a compensable 
evaluation.

The Board appreciates the difficulties which the Veteran says he 
experiences because of his hearing loss.  However, according to 
the recent audiological test results, compared to the rating 
criteria, his bilateral hearing loss is noncompensable.  
Lendenmann, supra.  In sum, the Board finds that for these 
reasons and bases, the preponderance of the evidence is against 
an increased compensable rating for bilateral hearing loss, 
throughout the rating period on appeal.  38 C.F.R. § 4.85, 
Diagnostic Code 6100; Hart, supra.

The Veteran's hearing loss is manifested by difficulty hearing 
speech.  The rating criteria contemplate speech reception 
thresholds and ability to hear spoken words on Maryland CNC 
testing.  Hence, the rating criteria contemplate the Veteran's 
symptomatology.  Referral for consideration of an extraschedular 
rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 
111 (2008).  Audiologists' reports as to the effects of hearing 
loss on occupational functioning and daily activities can support 
consideration of an extraschedular evaluation.  See Martinak, 
supra.  The evidence reflects that the most recent VA examiner 
reviewed the claims file and considered the Veteran's reports 
that his hearing loss affected his ability to hear conversations.  
The Board finds that referral for extraschedular evaluation is 
not indicated by the evidence.

As the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply, and the claim for a 
compensable disability rating for hearing loss of the left ear 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An increased compensable rating for service-connected bilateral 
hearing loss is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


